Title: Enclosure: Jean Antoine Joseph Fauchet to Edmund Randolph, [25 May 1794]
From: Fauchet, Jean Antoine Joseph
To: Randolph, Edmund



Philadelphie, le 6 Prairial, l’an 2me. &c &c.

Je Suis chargé par le Conseil Exécutif de la République française de notifier au Gouvernement des Etats-unis, le décrét de la Convention Nationale dont j’ai l’honneur de joindre ici copie. Ce décrét en conservant à nos vaisseaux le Pavillon tricolor, n’a fait qu’en chasser l’alliage de Monarchie qu’on y avait lainé Subsister; ces restes d’un régime honteux ne méritent plus de déparer par leur voisinage le Signe de notre régénération.
Je vous prie, Monsieur, de donner les ordres nécessaires pour que ce nouveau Pavillon Soit reconnu dans vos parts.

Jh. Fauchet

